PER CURIAM.
H. L. McRae Company, appellant, has filed a motion for extension of time for filing the transcript in its appeal from the judgment of the county court at law of Bell County.
In its motion, appellant recites that default judgment was entered against it on *143November 28,1977. The court overruled its motion for new trial on December 21, 1977. Appellant filed its cost bond on January 26, 1978.
Texas R.Civ.P. 356 requires that the cost bond be filed with the clerk within thirty days after rendition of judgment or order overruling motion for new trial. Compliance with Rule 356 is mandatory and jurisdictional. Washington v. Golden State Mutual Life Ins. Co., 405 S.W.2d 856 (Tex.Civ.App.1966, writ ref’d).
Because appellant’s cost bond was filed more than thirty days after its motion for new trial was overruled, this Court is without jurisdiction to entertain the appeal, and the Clerk will be ordered not to file the transcript.
Dismissed for Want of Jurisdiction.